FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                          No. 19-10166
                Plaintiff-Appellant,
                                                      D.C. No.
                      v.                           3:18-cr-00077-
                                                   MMD-WGC-1
 HASEEB MALIK; ABDUL MAJID,
             Defendants-Appellees.                    OPINION

        Appeal from the United States District Court
                 for the District of Nevada
       Miranda M. Du, Chief District Judge, Presiding

             Argued and Submitted May 14, 2020
                  San Francisco, California

                           Filed July 6, 2020

 Before: J. Clifford Wallace and Ryan D. Nelson, Circuit
       Judges, and Frederic Block, * District Judge.

                       Per Curiam Opinion




    *
      The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
2                   UNITED STATES V. MALIK

                          SUMMARY **


                          Criminal Law

    The panel reversed the district court’s order suppressing
135 pounds of cocaine and 114 pounds of methamphetamine
discovered during a Nevada Highway Patrol trooper’s search
of the cab of a tractor-trailer pulled over for speeding.

    The district court found that the trooper, who smelled
marijuana in the cab as he approached the tractor-trailer,
lacked probable cause to search the cab and containers
therein. The panel held that the district court’s failure to
include the driver’s contradictory statements about when he
had smoked a marijuana cigarette in its totality of the
circumstances analysis was error, and that the district court’s
failure to analyze the totality of the circumstances known to
the trooper is part and parcel of its broader error; namely its
focus on the trooper’s subjective motivations for performing
the search. The panel explained that because the trooper
stopped the tractor-trailer as part of a criminal investigation
supported by reasonable suspicion, his subjective
motivations are not relevant. The panel concluded that the
trooper had probable cause to search the cab and containers
for evidence of violations of Nevada state law based on the
driver’s admission that he had smoked a marijuana cigarette
earlier in the day and his shifting story regarding how many
hours earlier he had done so.




    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 UNITED STATES V. MALIK                     3

                        COUNSEL

Nancy M. Olson (argued) and Phillip N. Smith Jr., Assistant
United States Attorneys; Elizabeth O. White, Appellate
Chief; Nicholas A. Trutanich, United States Attorney;
United States Attorney’s Office, Las Vegas, Nevada; for
Plaintiff-Appellant.

Kate Berry (argued), Assistant Federal Public Defender;
Rene L. Valladares, Federal Public Defender; Office of the
Federal Public Defender, Reno, Nevada; for Defendants-
Appellees.


                         OPINION

PER CURIAM:

    Nevada Highway Patrol Trooper Chris Garcia pulled
over a tractor-trailer for speeding outside of Ely, Nevada.
When he approached the tractor-trailer, Garcia smelled
marijuana in the cab. The driver, Haseeb Malik, admitted he
smoked a marijuana cigarette six to seven hours earlier in the
day. Garcia subsequently radioed for backup and conferred
with Trooper Adam Zehr about whether to search the cab of
the tractor-trailer. Having decided to search the cab, Garcia
re-approached the tractor-trailer, ordered Malik and his co-
driver, Abdul Majid, out of the cab, and Terry frisked both
defendants. During the course of the Terry frisk, Malik
changed his story, admitting that he smoked the marijuana
cigarette three to four—rather than six to seven—hours
earlier. During Garcia’s subsequent search of the cab, he
discovered 135 pounds of cocaine and 114 pounds of
methamphetamine.
4                 UNITED STATES V. MALIK

    After their arrest, Malik and Majid moved to suppress
the narcotics, arguing Garcia lacked probable cause to search
the cab and containers therein. The district court granted the
motion. We review the grant of a motion to suppress de
novo. See United States v. Tan Duc Nguyen, 673 F.3d 1259,
1263 (9th Cir. 2012). The district court’s underlying factual
findings are reviewed for clear error. See United States v.
Barnes, 895 F.3d 1194, 1199 (9th Cir. 2018).

     We begin with the Government’s argument that the
district court erred by failing to evaluate the totality of the
circumstances known to Garcia prior to his search. We agree
that the district court failed to evaluate the totality of
circumstances known to Garcia. The district court limited
its analysis to whether Garcia had probable cause at the time
he approached the cab with the intent to search it. During
the Terry frisk of the defendants, however, Malik made
statements contradicting his earlier story about when he had
smoked the marijuana cigarette. The district court’s decision
not to include Malik’s contradictory statements in its totality
of the circumstances analysis was error. See United States
v. Ped, 943 F.3d 427, 431 (9th Cir. 2019) (the “assessment
of probable cause” takes into account “the totality of the
circumstances known to the officers at the time of the
search”).

     The district court’s failure to analyze the totality of the
circumstances is part and parcel of its broader error; namely,
its focus on Garcia’s subjective motivations for performing
the search.       “Fourth Amendment reasonableness is
predominantly an objective inquiry.” Ashcroft v. al-Kidd,
563 U.S. 731, 736 (2011) (emphasis added) (internal
quotation marks omitted). Although administrative searches
are an exception to this rule, see United States v. Orozco,
858 F.3d 1204, 1210–11 (9th Cir. 2017) (observing that
                    UNITED STATES V. MALIK                           5

“actual motivations do matter” in administrative-search
cases (internal quotation marks omitted)), Garcia stopped the
tractor-trailer because he reasonably suspected Malik was
speeding. Unlike Orozco, which involved an officer’s
decision to use his administrative search authority as pretext
for an investigatory stop, id. at 1213–16, Garcia stopped the
tractor-trailer as part of a criminal investigation supported by
reasonable suspicion. His subjective motivations, therefore,
are not relevant. See al-Kidd, 563 U.S. at 736.

    Finally, we turn to whether Garcia had probable cause to
search the cab and containers therein for evidence of
violations of Nevada law. 1 We conclude he did. Although
Nevada has decriminalized the possession of small amounts
of marijuana, it remains a misdemeanor in Nevada to
“smoke[] or otherwise consume[] marijuana in a public
place, . . . or in a moving vehicle.” Nev. Rev. Stat.
§ 453D.400(2). Nevada also continues to prohibit drivers
from operating a vehicle while under the influence of
marijuana.     See Nev. Rev. Stat. §§ 453D.100(1)(a),
484C.110, 484C.400.

    Malik admitted he smoked a marijuana cigarette earlier
that day, but told Garcia he had thrown out the remainder of
the marijuana cigarette. Garcia was entitled to rely on
Malik’s admission in making the probable cause
determination, cf. United States v. Pope, 686 F.3d 1078,
1084 (9th Cir. 2012), and was not required to believe Malik’s
statement about throwing out the remainder of the marijuana
cigarette, see District of Columbia v. Wesby, 138 S. Ct. 577,
592 (2018) (observing that “officers are free to disregard

    1
       Because Garcia had probable cause to search for evidence of
violations of Nevada state law, we do not reach the question of whether
Garcia had probable cause to search for violations of federal law.
6                UNITED STATES V. MALIK

either all innocent explanations, or at least innocent
explanations that are inherently or circumstantially
implausible”), particularly in light of Malik’s changing story
about when he smoked the marijuana cigarette, see id. at
587 (observing that when a suspect changes his or her story,
the officer can “reasonably infer[] that [the person being
questioned is] lying and that their lies suggest[] a guilty
mind”). We conclude Garcia had probable cause to search
the cab and containers therein for evidence of violations of
Nevada state law based on Malik’s admission and shifting
story.

    REVERSED and REMANDED.